PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/012,092
Filing Date: 19 Jun 2018
Appellant(s): H.C. Starck Inc.



__________________
Mr. Matthew T. Currie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28, 30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2002/0041819) in view of Hard (US 4,722,756), ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and Venigalla (US 7,803,235), and alternatively over the aforementioned prior art and in further view of Miller et al. (US 2008/0271779).
Regarding claim 21, Kumar et al. discloses a method of making sputtering targets from non-spherical metal powders such as Ta [abstract, 0007, 0017]; wherein said method includes the steps of initial encapsulation of said powder and subsequent hot isostatic pressing [0050-0051].  The examiner submits that the method of hot isostatic pressing disclosed by Kumar et al. naturally includes a hot isostatic pressing can for containing the powder material, which the examiner reasonably considers to meet the limitation of a container configured for defining at least a portion of a sputtering target.  See MPEP 2145(II).  Kumar et al. further discloses an average particle size distribution of less than 150 micrometers, which is considered to overlap with the instantly claimed ranges of at least 95 weight percent between 10 to 1000 micrometers and at least 10 percent greater than 150 micrometers because one of ordinary skill would reasonably consider the disclosed “average particle size distribution” of Kumar et al. to refer to at least 50 percent of the particles being less than 150 micrometers, such that prima facie evidence of obviousness exists [0020].  See MPEP 2144.05(I).  The examiner notes that the aforementioned method of Kumar et al. does not include any subsequent thermomechanical processing after hot isostatic pressing, such that the limitation of being devoid of any step of altering the initial crystallographic texture is reasonably considered to be met by the aforementioned embodiments of Kumar et al. absent a specific teaching to the contrary [0050-0051].
Kumar et al. further teaches obtaining the Ta powder through an initial process of deoxidation of a Ta hydride powder.  Said process includes the steps of providing a Ta hydride powder within a vacuum chamber, wherein said chamber also includes a metal having a higher affinity for oxygen than Ta, and subsequent heating to a deoxidation temperature [0041-0042].  The examiner considers the aforementioned method of Kumar et al. to reasonably meet the limitations of locating an initial mass of metal powder with a scavenging metal and heating to a scavenging temperature as claimed.  The examiner further submits that subsequent separation of the scavenging metal from the initial mass of metal powder would naturally be expected in the method of Kumar et al. because said metal powder and scavenging metal would naturally have to be removed from the vacuum chamber and separated from each other in order to obtain the purified Ta powder of Kumar et al., such that the claimed separation would naturally be expected to occur.  See MPEP 2145(II).  
Although the examiner recognizes that Kumar et al. expressly discloses a specific embodiment wherein the initial mass of metal powder and scavenging metal are blended together, the examiner submits that it would have been obvious to modify the method of Kumar et al. to arrive at the instantly claimed limitation of locating the scavenging metal away from the initial metal powder mass such that they are not blended together in view of the prior art.  Specifically, Hard discloses a method of deoxidizing Ta powder material [abstract]; wherein the getter material during deoxidation does not have to be in physical contact with the Ta material, or said getter material can be in the form of a sheet or sponge and merely be in close proximity to the Ta material [col.3 In.7-13].  Said method of Hard provides an advantage over deoxygenation methods that rely on blending of the Ta and alkaline earth metal powders in that subsequent removal of the oxidized alkaline earth metal by acid leaching or other means can be avoided [col.2 In.22-29].  Therefore, the examiner submits that it would have been obvious to modify the deoxidation method of Kumar et al. by substituting a solid getter material in physical contact to Ta, or even not in physical contact at all, as disclosed by Hard, for the blended method of Kumar et al., such that the step of alkaline earth metal oxide removal by leaching or other means required in said blended method can be avoided.  Thus, the examiner considers the suggested disclosure of the aforementioned prior art in view of Hard to reasonably meet the instantly claimed method of powder fabrication.  The examiner further considers the solid getter material in physical contact with Ta to meet the limitation of “spaced apart” because said solid getter material is not blended with the Ta powder, such that a distinct material interface between the getter material and Ta material would naturally be expected to be present, which is considered to meet the limitation of “apart.”  See MPEP 2145(II).  
Kumar et al. further teaches vacuum heat treatment for deoxidation as stated previously, and does not expressly teach that deoxidation heating is performed in an inert gas above atmospheric pressure as claimed.  However, ASM Handbooks discloses that vacuum heat treatment and heat treatment in protective gas atmosphere above atmospheric pressure are both known means for heat treating material in non-reactive environments [p.492 col.1&3, table1].  In other words, vacuum heating and inert gas heating above atmospheric pressure are art-recognized equivalents that are both similarly useful for the purpose of processing materials in a protective environment, such that it would have been obvious to one of ordinary skill to substitute the vacuum heating of Kumar et al. with inert gas heating above atmospheric pressures as instantly claimed.  See MPEP 2143(I)(B) & MPEP 2144.06(II).
Kumar et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, Venigalla discloses that it is known to passivate Ta powders to form a passive oxide coating after deoxidation by evacuating a container vessel (ie. reducing pressure) [0009, 0026] and performing controlled venting/exposure to a mixture of inert gas, oxygen, and nitrogen (ie. air) in a gradual or step-wise manner up to 760 torr (ie. atmospheric pressure) [0004, 0006, 0010, 0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a passivation process as disclosed by Venigalla such that a passive oxide coating can be formed.
Kumar et al. does not expressly teach that the hot isostatic pressing results in a densified mass having a crystal structure and gradient as claimed.  However, the examiner submits that this feature have been expected in the hot isostatic pressing method of Kumar et al.  See MPEP 2112.  Specifically, the instant specification discloses obtaining the claimed structure by hot isostatic pressing the claimed metal powder at 100 to 300 MPa for 950 to 1400 degrees C for 1 to 12 hours [0066-0070, 0084 spec.].  
Kumar et al. discloses hot isostatic pressing parameters at 40,000 Ib/in2 (approximately 275 MPa) at 1400 degrees C for 4 hours, which falls within the aforementioned parameters [0087].  Therefore, since Kumar et al. discloses a similar metal powder material as explained above, as well as an anticipatory hot isostatic pressing step, similar microstructural properties relative to that as claimed would have been expected to be present in the disclosure of Kumar et al.  
Alternatively, Kumar et al. does not expressly teach achieving a crystallographic texture as claimed.  Miller et al. discloses a refractory sputtering target [abstract]; wherein said target has a uniform and random grain structure throughout the entire body of the target such that a high quality manufacture can be achieved [abstract, 0002-0005].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Kumar et al. and Hard by specifically obtaining a random and uniform crystallographic texture as claimed such that a high quality manufacture can be obtained, as disclosed by Miller et al.  The examiner notes that a uniform and random grain structure as disclosed by Miller et al. would have naturally been expected to result in an overlapping crystal texture relative to that as claimed as expressly explained in the instant specification [0066 spec.].
Regarding claim 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the metal material is Ta [abstract, 0011].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 27-28 and 30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses an average particle size distribution of less than 150 micrometers, which is considered to further overlap with and be substantially close to the instantly claimed ranges such that similar properties would be present.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of “greater than 150 micrometers” of the instant claim and “less than 150 micrometers” as taught by Kumar et al. (ie. mere difference of 1 micrometer) would have any materially significant effect on the claimed sputtering target.  Since the consolidated sputtering target of Kumar et al. achieves a similar density and oxygen content relative to the instant invention as stated previously, the examiner reasonably considers the aforementioned particle size distribution ranges to be substantially similar such that similar properties (ie. density) would have been present [0082].
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a microstructure as claimed.  However, as stated previously, since Kumar et al. discloses a similar powder material and substantially identical processing method, a similar microstructure relative to that as instantly claimed would appear to have been expected in the sputtering target of Kumar et al.  Alternatively, Miller et al. further discloses that the uniform fine grains have a size of less than 44 micrometers [abstract].  The examiner notes that the disclosed grain size range of Miller et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses that the initial Ta hydride material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0042].  The examiner considers the overlap between the disclosed oxygen inclusion of Kumar et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I)
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for deoxidation includes a tray including Ta to be deoxidized, wherein said tray has a depth of 1 cm [col.4 In.37-45].
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses Mg as the scavenging metal [0042].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Although Kumar et al. further discloses Mg in the form of powder, and Hard further discloses that the getter material can be a powder, the aforementioned prior art does not expressly teach a flake form [0042 & col.3 In. 12-13, respectively].  However, the examiner submits that the specific shape of the getter material is merely a matter of engineering design choice that would have been obvious to one of ordinary skill absent evidence that said shape was significant or patentably distinct.  See MPEP 2144.04(IV)(B).  Therefore, absent persuasive evidence that a flake shape would have been particularly distinct or significant over powder shapes, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. further discloses heating at 950 degrees C for 2 hours for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0076 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the disclosed heating parameters of Kumar et al. and Hard is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  Kumar et al. does not expressly teach a crystal structure as claimed.  However, as stated previously, since Kumar et al. discloses a similar powder material and substantially identical processing method, a similar microstructure relative to that as instantly claimed would appear to have been expected in the sputtering target of Kumar et al.  Alternatively, Miller et al. further discloses that the desired crystal structure is one that is uniform with no grain size or texture banding throughout the target body [abstract].  Again, the examiner notes that the claimed ratios are expressly disclosed to be met by a uniform and random structure [0079 spec.]. 
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kumar et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Kumar et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, the examiner reasonably considers the embodiments of Kumar et al. wherein only refractory metal powder is utilized to meet the limitation of “consisting of…” since Kumar et al. is silent regarding any further inclusions in said embodiments [0018, 0082, 0087].  Thus, the examiner submits that the powder of Kumar et al. meets the claimed limitation of “consisting of…”
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Kumar et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0011].  The examiner notes that the overlap between the disclosed oxygen impurity level of Kumar et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Sato et al. and Aimone et al. both disclose that it is desirable to limit the amount of Mg in the starting material to be less than 50 ppm and about 1 ppm, respectively, as stated previously.  The examiner reasonably considers the embodiments of Kumar et al. wherein only refractory metal powder is utilized to meet the limitation of “consisting of…” since Kumar et al. is silent regarding any further inclusions in said embodiments [0018, 0082, 0087].  Thus, the examiner submits that the powder of Kumar et al. meets the claimed limitation of “consisting of…”
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing a flaked getter material because said form is the most efficient in terms of surface area for reduction of refractory materials, as disclosed by Fife.

Claims 21-30, 32, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of Hard (US 4,722,756), evidenced by or in view of ASM Handbooks (1991, Heat treating in vacuum furnaces and auxiliary equipment), and further in view of Venigalla (US 7,803,235) and Dobrussin et al. (2004, Number of the futures of tantalum powders passivation).
Regarding claim 21, Michaluk et al. discloses a method of forming a sputtering target [abstract]; wherein said method includes the steps of encapsulating and subsequently hot isostatic pressing a metal refractory powder [abstract, 0037-0038].  The examiner submits that the method of hot isostatic pressing disclosed by Michaluk et al. naturally includes a hot isostatic pressing can for containing the powder material, which the examiner reasonably considers to meet the limitation of a container configured for defining at least a portion of a sputtering target.  See MPEP 2145(II).  Michaluk et al. further discloses an average particle size distribution of less than 200 micrometers, which is considered to overlap with the instantly claimed ranges of at least 95 weight percent between 10 to 1000 micrometers and at least 10 percent greater than 150 micrometers because one of ordinary skill would reasonably consider the disclosed “average particle size distribution” of Michaluk et al. to refer to at least 50 percent of the particles being less than 200 micrometers, such that prima facie evidence of obviousness exists [0032].  See MPEP 2144.05(I).  The examiner notes that the aforementioned methods of Michaluk et al. do not include any subsequent thermomechanical processing after hot isostatic pressing, such that the limitation of being devoid of any step of substantially altering the initial crystallographic texture is reasonably considered to be met by the aforementioned embodiments of Michaluk et al. [0037-0038].  
Michaluk et al. further discloses that the obtained sputtering target has a random and uniform texture, which the examiner considers to reasonably meet the claimed crystallographic textures because [0065 spec.] expressly states that a random and uniform texture will meet the claimed ranges that is random and generally uniform as claimed [0064].  The examiner further considers the solid getter material in physical contact with Ta to meet the limitation of “spaced apart” because said solid getter material is not blended with the Ta powder, such that a distinct material interface between the getter material and Ta material would naturally be expected to be present, which is considered to meet the limitation of “apart.”  See MPEP 2145(II).
Michaluk et al. further teaches obtaining the Ta powder through a process of deoxidation of an initial Ta powder [0059].  Said process includes the steps of providing an initial Ta powder within a vacuum chamber, wherein said chamber also includes a metal having a higher affinity for oxygen than Ta, and subsequent heating to a deoxidation temperature [0059-0060].  The examiner considers the aforementioned method of Michaluk et al. to reasonably meet the limitations of locating an initial mass of metal powder with a scavenging metal and heating to a scavenging temperature as claimed.  The examiner further submits that separation of the scavenging metal from the initial mass of metal powder would naturally be expected in the method of Michaluk et al. because said metal powder and scavenging metal would naturally have to be removed from the vacuum chamber and separated from each other in order to obtain the purified Ta powder of Michaluk et al. such that the claimed separation would naturally be expected to occur.  See MPEP 2145(II).  
Alternatively, Michaluk et al. does not expressly teach that the scavenging metal is located away from the initial metal powder mass such that they are not blended together.  Hard discloses a method of deoxidizing Ta powder material [abstract]; wherein the getter material during deoxidation does not have to be in physical contact with the Ta material, or said getter material can be in the form of a sheet or sponge and merely be in close proximity to the Ta material [col.3 In.7-13].  Said method of Hard provides an advantage over conventional deoxygenation methods that rely on blending of the Ta and alkaline earth metal powders in that subsequent removal of the oxidized alkaline earth metal by acid leaching or other means can be avoided [col.2 In.22-29].  Therefore, the examiner submits that it would have been obvious to modify the deoxidation method of Michaluk et al. by using a solid getter material in physical contact to Ta, or even not in physical contact at all, as disclosed by Hard such that a step of alkaline earth metal oxide removal by leaching or other means required in conventional blended method can be avoided.  
Michaluk et al. further teaches that heat treatment for deoxidation is performed in an inert gas and vacuum [0060]; however, Michaluk et al. does not expressly teach a pressure above atmospheric pressure as claimed.  ASM Handbooks discloses that vacuum heat treatment and heat treatment in protective gas atmosphere above atmospheric pressure are both known means for heat treating material in non-reactive environments [p.492 col.1&3, table1].  In other words, vacuum heating and inert gas heating above atmospheric pressure are art-recognized equivalents that are both similarly useful for the purpose of processing materials in a protective environment, such that it would have been obvious to one of ordinary skill to substitute the vacuum heating of Michaluk et al. with inert gas heating above atmospheric pressures as instantly claimed.  See MPEP 2143(I)(B) & MPEP 2144.06(II).
Michaluk et al. in view of others above do not expressly teach the further steps of controllably re-introducing oxygen by reducing pressure, introducing inert gas and air incrementally, and repeating the above steps one or more times as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, the examiner first notes that Michaluk et al. teaches nitride passivation instead of oxide passivation as claimed.  However, nitride passivation and oxide passivation are disclosed by Dobrussin et al. to both be useful means of passivating Ta powders [abstract].  In other words, Dobrussin et al. discloses nitride passivation and oxide passivation to be art-recognized equivalents that are both similarly useful for passivating Ta powder.  See MPEP 2143(I)(B) & MPEP 2144.06(II).  Therefore, it would have been obvious to substitute the nitride passivation of Michaluk et al. for oxide passivation as instantly claimed because it is obvious to substitute art-recognized equivalents recognized to be useful for similar purposes.  Venigalla further discloses that it is known to passivate Ta powders to form a passive oxide coating after deoxidation by evacuating a container vessel (ie. reducing pressure) [0009, 0026] and performing controlled venting/exposure to a mixture of inert gas, oxygen, and nitrogen (ie. air) in a gradual or step-wise manner up to 760 torr (ie. atmospheric pressure) [0004, 0006, 0010, 0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including a passivation process as disclosed by Venigalla such that a passive oxide coating can be formed.
Regarding claims 22 and 40, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the metal powder material is Ta [claim 3].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses an oxygen content in the powder of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Michaluk et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 27-30, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses an average particle size distribution of less than 200 micrometers, which is considered to further overlap with the instantly claimed ranges.  See MPEP 2144.05(I).  Specifically, the disclosure of at least 50 percent of particles being less than 200 micrometers by Michaluk et al., as would have been reasonably recognized by one of ordinary skill, is reasonably considered to overlap with the claimed ranges.
Regarding claim 32, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses a grain size of less than 100 micrometers [0063].  The examiner notes that the disclosed grain size range of Michaluk et al. overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 34, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that the initial Ta material prior to deoxidation has an oxygen inclusion of less than about 1000 ppm [0059].  The examiner considers the overlap between the disclosed oxygen inclusion of Michaluk et al. and that of the instant claim to be prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 35, the aforementioned prior art discloses the method of claim 21 (see previous).  Hard further discloses that the apparatus for deoxidation includes a tray including Ta to be deoxidized, wherein said tray has a depth of 1 cm [col.4 In.37-45].
Regarding claim 36, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses Mg as the scavenging metal [0059].
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. and Hard do not expressly teach a flake form as claimed [0042 & col.3 In.12-13, respectively].  However, the examiner submits that the specific shape of the getter material is merely a matter of engineering design choice that would have been obvious to one of ordinary skill absent evidence that said shape was significant or patentably distinct. See MPEP 2144.04(IV)(B).  Therefore, absent persuasive evidence that a flake shape would have been particularly distinct or significant over powder shapes, the examiner cannot consider the instant claim to be unobvious over the aforementioned prior art.
Regarding claim 38, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses heating at 550 to 1150 degrees C for 60 minutes for deoxidation, and Hard further discloses heating at 900 to 2500 degrees C, specifically at 1050 degrees C for 30 minutes [0060 & col.3 In.14-15, col.5 In.9-10].  The examiner notes that the overlap between the disclosed heating parameters of Michaluk et al. and Hard is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 39, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses a random and uniform structure, wherein said structure is further substantially void of textural banding [0064].  Again, the examiner notes that the claimed ratios are expressly disclosed to be met by a uniform and random structure [0079 spec.].
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Michaluk et al. does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that the instantly claimed inclusion range refers merely to an impurity level of alkaline earth metal, such that the naturally expected impurities of the Ta powder of Michaluk et al. would naturally be expected to include alkaline earth elements in an amount that overlaps with that of the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).  Furthermore, Michaluk et al. is silent regarding any further inclusions with the exception of at least 10 ppm nitrogen [0032].  However, the examiner reasonably considers the aforementioned nitrogen inclusion to fall within impurity levels that would have naturally been expected to be present in the “one of more refractory metals” component as claimed.  See MPEP 2145(II).  Therefore, since Michaluk et al. is silent regarding any further inclusions, the examiner submits that the powder of Michaluk et al. meets the claimed limitation of “consisting of…”
Claims 25-26 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of either one of Sato et al. (US 2007/0240795) or Aimone et al. (US 2006/0032735).
Regarding claims 25-26, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach an alkaline earth metal inclusion as claimed.  However, the examiner submits that said inclusion would have been obvious over the disclosure of the prior art.  Sato et al. discloses a method for producing Ta sputtering targets [abstract]; wherein impurities such as Mg are limited to less than 50 ppm such that high purity can be obtained [0025-0026].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by including Mg, which is an alkaline earth metal as determined by the examiner, in an amount of less than 50 ppm such that high purity can be obtained.  Alternatively, Aimone et al. discloses a method of rejuvenating Ta sputtering targets [abstract, 0002]; wherein Mg impurity level in a starting powder is lowered to about 1 ppm through laser processing because Mg is a volatile element [0030, table 1].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by lowering Mg to about 1 ppm because Mg is a volatile element.
Regarding claim 41, the aforementioned prior art discloses the method of claim 21 (see previous).  As stated previously, Michaluk et al. discloses that the Ta powder can have an oxygen impurity level of less than 100 ppm [0031].  The examiner notes that the overlap between the disclosed oxygen impurity level of Michaluk et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Furthermore, Sato et al. and Aimone et al. both disclose that it is desirable to limit the amount of Mg in the starting material to be less than 50 ppm and about 1 ppm, respectively, as stated previously.  Although Michaluk et al. teaches an inclusion of nitrogen of at least 10 ppm, the examiner notes that this amount is considered to be a mere impurity level of nitrogen that would have been expected in the refractory metal component of Michaluk et al., as evidenced by Sato et al. [0026].  Furthermore, the examiner reasonably considers the powder composition of Michaluk et al. to be absent any further inclusions, as would have been recognized by one of ordinary skill absent a specific teaching to the contrary.  Thus, the examiner submits that the powder of Michaluk et al. and Sato et al. or Aimone et al. meets the claimed limitation of “consisting of…”
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Atkinson et al. (2000, Fundamental aspects of hot isostatic pressing: an overview).
Regarding claim 31, the aforementioned prior art discloses the method of claim 21 (see previous).  Michaluk et al. further discloses that hot isostatic pressing is performed up to a temperature of 0.7Th, or in the range of 550 to 1150 degrees C [0033, 0060].  The examiner notes that the overlap between the disclosed hot isostatic pressing temperature of Michaluk et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Michaluk et al. does not expressly teach a hot isostatic pressing pressure as claimed.  Atkinson et al. discloses that a typical hot isostatic pressing pressure is 100 MPa [p.2981 col.2 In.25-29].  Therefore, it would have been obvious to modify the method of Michaluk et al. by utilizing a pressing pressure of 100 MPa because said pressure is typically known and conventional.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaluk et al. (US 2004/0141870) in view of others as applied to claim 21 above, and further in view of Fife et al. (US 6,592,740).
Regarding claim 37, the aforementioned prior art discloses the method of claim 21 (see previous).  The aforementioned prior art does not expressly teach that the scavenging metal is in the form of flakes as claimed.  Fife discloses a method of deoxidizing niobium oxide [abstract]; wherein the getter material is in a form having the most efficient surface area for reduction such as a flaked, angular, or nodular powder [col.2 In.54-60].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by utilizing a flaked getter material because said form is the most efficient in terms of surface area for reduction of refractory materials, as disclosed by Fife


(2) Response to Argument

Appellant argues on p.8-10 of the brief that one ordinary skill would not have considered heat treatment using vacuum vs. inert conditions to be art-recognized equivalents.  
The examiner cannot concur.  ASM Handbooks expressly teaches heat treating wherein “vacuum is substituted for the more commonly used protective gas atmospheres…” [p.492 col.1].  ASM expressly teaches that vacuum serves to “prevent surface reactions…” [p.492 col.1]; and that inert atmosphere conditions are also used such that “no reactions occur” [p.492 col.3].  Thus, ASM Handbooks discloses vacuum and inert conditions to be art-recognized equivalent means of performing heat treatment in a protective, non-reactive environment, and accordingly substitution of one for another is prima facie obvious to one of ordinary skill.  See MPEP 2143(I)(B) & MPEP 2144.06.  Although applicant argues that vacuum heat treatment can have different specific effects/mechanisms (ie. reducing water vapor, extracting gases, etc.) that are not necessarily present for inert atmosphere heat treatment, this does not change the fact that ASM Handbooks still recognizes both vacuum vs. inert atmosphere as means of providing protective, non-reactive environments.  In other words, the examiner notes that the rationale for obviousness set forth in the MPEP is art-recognized equivalents “for the same purpose”, not “for the exact same mechanisms, using the exact same means, and to obtain the exact same effects” as apparently argued by appellant.  Clear evidence (ASM Handbooks) exists that both vacuum and inert atmosphere were known means of providing non-reactive environment in the art of metallurgy, which the examiner submits presents strong evidence of obviousness in substituting one for the other.  See MPEP 2144.06(II).  
Applicant further appears to argue that vacuum vs. inert atmosphere heat treatment is not interchangeable as different furnaces would be required.  The examiner still cannot concur.  It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  One of ordinary skill would have reasonably utilized inert atmosphere heat treatment as it is expressly taught to be more common.
Appellant argues on p.10-11 of the brief that Kumar et al. and Hard et al. are directed to minimizing oxygen content and thus teach away from Venigalla which is relied upon to teach the obviousness of an oxidation passivation (ie. oxygen inclusion) step.
The examiner cannot concur.  Regarding Kumar et al., the examiner again notes that Kumar et al. never teaches away from oxide passivated powders (emphasis added).  Rather, Kumar et al. merely discloses a obtaining a desired, low oxygen inclusion amount.  Venigalla et al. expressly teaches that the formed passivating oxide layer can be as thin as 20 angstroms and that, after passivation, the passivated powder can still have a purity of greater than 99.999% (emphasis added) [0018, 0031].  In other words, Venigalla et al. still requires a high metal purity wherein any oxygen included in said oxidation passivtion is limited to be at most 0.001%, which reasonably falls within the desired scope of “low” oxygen inclusion disclosed by Kumar et al. of up to 100 ppm (up to 0.01%) oxygen [abstract Kumar].  Thus, it is not apparent to the examiner as to how the disclosure of Venigalla et al. would require oxygen inclusions contrary to the disclosure of Kumar et al. absent further concrete evidence or reasoning to the contrary which appellant has not provided.
Regarding the disclosure of Hard et al., the examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner notes that the disclosure of Hard is merely relied upon to establish the obviousness of using a separate getter material rather than a blended getter material for deoxidation of Ta powders.  
Furthermore, the examiner submits that appellants’ interpretation of Kumar et al. and Hard et al. as teaching away from any oxygen inclusion at all is unreasonably narrow since one of ordinary skill in metallurgy would understand that all metals/alloys will have at least some degree of a passivating oxide surface due to unavoidable environmental interactions with atmospheric air.  In fact, Venigalla et al. expressly teaches that the oxide formation is performed for passivating Ta to be used in capacitor applications (similar to the application disclosed in Hard et al.) and to prevent further oxygen reaction [0002, 0005].  Thus, contrary to appellants’ allegations, the examiner submits that Venigalla et al. rather is directed to a similar scope of avoiding oxygen take-up in Ta materials relative to Kumar et al. and Hard et al.
Appellant again argues on p.12 of the brief that one ordinary skill would not have considered heat treatment using vacuum vs. inert conditions to be art-recognized equivalents.
The examiner cannot concur for the reasons stated above.
Appellant argues on p.12-14 of the brief against the combination of Michaluk and Dobrussin and further argues that nitriding passivation vs. oxidation passivation are not art-reconized equivalents.
The examiner cannot concur.  Although appellant alleges that “Dobrussin teaches that natural oxidation should be replaced by nitrogen passivation”, the examiner submits that this is a mischaracterization of Dobrussin.  Rather, Dobrussin merely teaches that “natural oxidation can be replaced with nitrogen passivation”, which the examiner submits further shows that Dobrussin teaches oxidation vs. nitriding both as means for passivating powder surfaces (ie. art-recognized equivalent for the same purpose) (emphasis added).  
Appellants similarly allege that “Dobrussin et al. explicitly seeks and achieves nitrogen passivation because passivation via oxygen results in inferior properties,…clearly teaching against oxygen passivation.”  Again, the examiner submits that this is a mischaracterization of the disclosure of Dobrussin et al.  Specifically, Dobrussin et al. never explicitly teaches away from oxygen passivation (emphasis added).  Rather, Dobrussin et al. merely teaches that nitride passivation can result in “improvement of some physical and electrical properties.”  This disclosure is made in general, and not made explicitly compared to oxide passivation, contrary to appellants’ allegations.  Thus, the examiner cannot consider Dobrussin et al. to teach away from oxide passivation because Dobrussin et al. does not apparently criticize or discredit oxide passivation.   
Appellants then further allege that Michaluk teaches away from oxide passivation because Michaluk et al. expressly teaches avoidance of Ta oxides and utilizing a nitride layer to avoid oxygen re-absorption.  The examiner cannot concur.  The examiner notes that this passage of Michaluk et al. pertains specifically to conventionally obtained Ta powders, which already have undesirably high levels of oxygen [0010].  In other words, Michaluk discloses the conventional Ta powders in general, rather than an oxide coating specifically, to be undesirable.  Furthermore, since Venigalla et al. expressly teaches oxide passivation while maintaining a purity of greater than 99.999% as stated above, the examiner submits that one of ordinary skill would reasonably have been able to perform oxide passivation while still achieving the desirably low oxygen levels required by Michaluk absent concrete evidence to the contrary.
Appellants also argue that Michaluk teaches away from re-absorption of oxygen.  The examiner cannot concur.  Michaluk merely discloses controlling the oxygen content in Ta to be below a desired threshold [0021, 0029].  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of Michaluk, especially when the disclosed oxygen amounts of Michaluk do not contradict the oxygen amounts of Venigalla et al. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.